Citation Nr: 0507062	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-20 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause on February 25, 2005.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare the claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) for appellate review, the Board finds 
that a remand is in order.

Upon receipt of the veteran's notice of disagreement in April 
2002, the veteran was notified via letter in May 2002 of his 
right to elect the traditional appellate process or to elect 
decision review officer (DRO) review.  See 38 U.S.C.A. §§ 
5109A, 7105(d) (West 2002); 38 C.F.R. § 3.2600 (2004).  The 
veteran elected DRO review in a statement received by the RO 
in June 2002.  The RO did not notify the veteran that the DRO 
request had been received, and there is no indication in the 
August 2002 statement of the case, or the subsequent August 
2004 supplemental statement of the case that this DRO process 
was completed.  The Board notes that the veteran 
specifically, and timely, requested DRO review of this issue 
prior to Board review.  This review has not been accomplished 
and the veteran is entitled to such.  38 C.F.R. § 3.2600 
(2004).  

The veteran contends that he has PTSD as the result of 
traumatic and stressful events that occurred while he was 
serving as a front-line automatic machine gunner and as a 
supplier in Korea.  PTSD was diagnosed in November 2001, and 
a January 2003 letter from a VA psychiatrist links the 
veteran's PTSD to his claimed in-service stressors.  

In a January 2002 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD, noting that the veteran had failed to return a 
completed PTSD questionnaire.  Additionally, the RO noted 
that the veteran's service medical records were destroyed in 
a fire in 1973.  The RO determined that based on the lack of 
the service medical records, there was no evidence to support 
the contention that the veteran engaged in combat.  Although 
efforts were undertaken to obtain the veteran's service 
medical records by the RO at this time, there is no 
discussion in the rating decision as to the veteran's 
personnel records and any attempts to obtain alternate 
sources of verification of service and the circumstances 
therein.  

Subsequent to the January 2002 rating decision, the veteran 
provided information regarding his in-service stressors.  The 
veteran indicated in written statements, as well as in 
testimony before the Board in February 2005, that he was in 
Korea from September 1951, for approximately six to 10 
months, to the spring of 1952.  The veteran contended that he 
was in the Army, C Company, 2nd Infantry Division, 38th 
Infantry Regiment, and that he was present at the battles of 
Pork Chop Hill, Berry Ridge, and Heartbreak Ridge.  He stated 
that he had to lay down with dead soldiers and pretend to be 
dead himself "to survive."  The veteran also contended that 
a friend, J.C., was killed in front of him at Pork Chop Hill.  
Further, the veteran claimed that he served on "graves" 
duty for approximately two months during hot weather, loading 
bodies into body bags.  The veteran indicated that he was 
wounded by wooden grenade shrapnel in 1951.  He stated that, 
while taking supplies to the front line, he and his partners 
were ambushed, and their supply truck was taken.  After this 
incident, according to the veteran, he was "sent to line 
company."  

Additional efforts must be made to verify the veteran's 
military service, and based on the veteran's service 
personnel records, a determination must be made by the RO as 
to whether the veteran engaged in combat with the enemy.  
Additionally, although the RO notified the veteran in May 
2004 that they were unable to obtain the veteran's service 
medical records and that further attempts would be futile, 
the RO did not notify the veteran that they were unable to 
obtain his service personnel records.  Moreover, the RO has 
not documented any sources other than National Personnel 
Records Center (NPRC) that were searched in conjunction with 
verifying the veteran's military services and the 
circumstances of such service.  Further, in a letter to the 
veteran from NPRC dated in February 2003, it was noted that 
morning reports could verify the veteran's service in Korea.  
However, there is no evidence that the RO attempted to obtain 
these reports.  As noted above, in statements and in 
testimony, the veteran contends that he served in C Company, 
38th Infantry Regiment, in the 2nd Infantry Division while in 
Korea from September 1951 to approximately March 1952. 

Accordingly, this case is remanded for the following actions:

1.  The RO must once again request the 
veteran to conduct another search of his 
personal papers for a copy of discharge 
or other evidence of military service, 
which might include letters written 
during service, photographs taken during 
service, and/or buddy statements.  The RO 
must notify the veteran that this 
information is necessary to confirm his 
service in Korea.  

2.  The RO must again attempt to verify 
the veteran's period of service in Korea, 
through all available sources.  All 
efforts to verify such service must be 
documented.  If, after making reasonable 
efforts, the requested agency cannot 
locate such records, the agency must 
indicate all attempts that were made to 
locate the records, and indicate that any 
further attempts to locate or obtain any 
records would be futile.  Thereafter, if 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran and his representative must 
then be given an opportunity to respond.  

3.  If, and only if, service personnel 
records or alternative sources verify 
service in Korea, the RO must request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he was 
exposed during service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units in Korea, duty assignments 
and the names and other identifying 
information concerning any individuals 
involved in the events.  

4.  Regardless of the veteran's response, 
the RO shall review the file and prepare a 
summary of all the claimed stressors.  
This summary and all associated documents, 
including copies of the veteran's service 
personnel records, shall be sent to the 
U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
USASCRUR should be requested to provide 
any information that might corroborate the 
veteran's alleged stressors.

5.  Following a response from USASCRUR, 
the RO must make a specific determination, 
based upon the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  In any 
event, the RO must specifically render a 
finding as to whether the appellant 
"engaged in combat with the enemy."  If 
the RO determines that the record 
establishes the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined is or are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, or that the 
veteran engaged in combat with the enemy, 
then the RO should arrange for the veteran 
to receive a VA psychiatric examination.  
The examination must be conducted with 
consideration of the criteria for PTSD.  
The RO must specify, for the examiner, the 
stressor or stressors that the RO has 
determined are established by the record.  
The examiner must be instructed that only 
those events established may be considered 
for the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
include a detailed account of all 
pathology found to be present.  

If the examiner determines that the 
veteran has any psychiatric disorder other 
than PTSD, following a review of the 
service and post-service medical records 
(if available), the examiner should state 
whether any diagnosed psychiatric disorder 
is related to the veteran's active duty 
service.

If a diagnosis of PTSD is appropriate, the 
examiner should 1) specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient to 
produce PTSD; 2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, 3) whether there is a link between 
the current symptomatology and one or more 
of the in-service stressors found by the 
RO to be established by the record, and 
found to be sufficient to produce PTSD by 
the examiner.

If there are different psychiatric 
disorders other than PTSD, the examiner 
should, if possible, reconcile the 
diagnoses and specify which symptoms are 
associated with each of the disorders.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should so be specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  Any necessary studies 
or tests determined necessary by the 
examiner, including psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory and the 
Mississippi Scale for Combat-Related PTSD, 
are to be accomplished.  If a psychiatric 
disorder is found, the examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale.  It is 
imperative that the examiner includes a 
definition of the numerical code assigned.  

The report must be typed.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

7.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained that 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated 
and the case reviewed by a Decision Review 
Officer as requested by the veteran in 
June 2002.  If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


FINALLY, THE BOARD NOTES THAT THE VETERAN IS 74 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

